Citation Nr: 0505059	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-12 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1980, and from December 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A hearing was held before the Board at the Jackson RO in June 
2003.  A transcript of the testimony is in the claims file.  
The veteran's claim was remanded by the Board for further 
development in January 2004.  The development has been 
completed and the veteran's claim is now ready for review by 
the Board. 


FINDING OF FACT

Low back strain is shown to be productive of limitation of 
forward flexion of the thoracolumbar spine to 60 degrees, and 
medical evidence indicates that the veteran experiences flare 
ups of his low back strain.


CONCLUSION OF LAW

The criteria for a 20 percent rating for low back strain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (prior to September 26, 
2003), Diagnostic Code 5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in February 2001 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The February 2001 VCAA notice letter 
was sent to the veteran prior to the September 2001 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA outpatient treatment records have been obtained and that 
the veteran has been provided VA medical examinations.  
Furthermore, the veteran has testified at a hearing before 
the undersigned Acting Veterans Law Judge.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  There 
is no indication that there exists any additional evidence 
which has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History

By rating action in January 1992, the veteran was granted 
service connection and a noncompensable rating for residuals 
of a back injury, effective from May 1991.  The veteran's 
current 10 percent rating for his service-connected low back 
strain was granted by rating action in July 1995.  The 
veteran's current claim for an increased rating was received 
by VA in January 2001.

On VA examination in February 2001, the veteran reported that 
his back was stiff every morning when he got up.  He also 
reported problems with sleep secondary to the fact that it 
pained him if he stayed in one position for any length of 
time.  The veteran denied any radiation into the lower 
extremities.  He only reported stiffness of the back and 
pain.  Examination revealed no muscle spasm.  Range of motion 
was 30 degrees of extension, 70 degrees of flexion, 30 
degrees of lateral flexion bilaterally, and 30 degrees of 
rotation bilaterally.  Straight leg raising was negative.  
There were no motor or sensory deficits in the lower 
extremities.  The veteran could squat and rise without 
assistance.  He could stand on his toes and heels without 
difficulty.  X-rays were unremarkable.  The impression was 
chronic lumbosacral strain.  The examiner opined that the 
veteran would have increased pain and fatigability of the 
lower back on extended climbing, lifting, pushing or pulling.

A January 2002 VA outpatient treatment record reveals 
complaints of right sided back pain.  In March 2002 the 
veteran reported increased lower back pain for the previous 
week.  The veteran reported that he stayed in bed two days 
due to the back pain.  The veteran denied any radiation of 
the pain.  He described sharp pain that increased with 
movement, and at night.  An April 2002 VA outpatient record 
notes that the veteran complained of chronic low back pain.  
He reported that the pain came and went, depending on his 
physical activity.  The pain level had been between 0 and 9 
out of 10.   The veteran stated that the pain usually lasted 
about 30 minutes, and that he got relief by taking medicine 
and by resting.  X-rays of the lumbosacral spine showed 
straightening of the lumbar lordosis.  The impression was 
chronic low back pain, probably secondary to muscle strain.

At the June 2003 hearing before the Board, the veteran 
reported sharp pain in the middle at the lower back.  The 
veteran stated the he occasionally missed work due to back 
pain.  The veteran said that his job of operating a forklift 
aggravated his back pain.  The veteran was not sure how many 
days of work that he had missed due to back pain in the last 
12 months.  He thought maybe eight days.

On VA examination in April 2004, the veteran stated that his 
back locked up on him at times.  The veteran reported that 
pain was usually at a level 5 with medication.  He said that 
if he did not take medication his pain was at level 8.  The 
veteran reported pain mostly in the mid-lumbar area, 
occasionally the whole back could be like a rigid board.  The 
veteran took Darvocet and Robaxin for his back pain.  The 
veteran reported that besides working as a forklift operator, 
he was very sedentary.  The veteran did not wear a back brace 
or use any assistive devices.  The veteran denied any history 
of incapacitating episodes of lower back pain that required 
prescribed bed rest.  The veteran reported that in 2002 he 
had to stay home due to a combination of foot surgery and 
back pain.  The examiner reported that in the last 12 months, 
the veteran had not had to stay home from work due to back 
pain.  The veteran stated that the pain did not radiate.  He 
could not associate the pain with any particular activity, 
except his back was stiffer in the morning and the pain was 
at a level 7 or 8 in the morning.  The pain eased as time 
went by, but by the end of the day the pain could be back up 
to a level 8, at which time he would take his medication and 
in about an hour, his pain would come down to a level 5.  

Examination revealed that the veteran was not any acute 
distress.  His gait and station were normal, and balance on 
one lower extremity at a time was normal.  The veteran was 
able to walk on heels/toes in the examination room repeatedly 
without any loss of balance or complaints of pain/discomfort.  
He was able to don/doff shoes and socks and get on/off the 
examination table without any difficulty or complaints of 
pain or discomfort.  There was no paraspinal tenderness of 
the lumbar or thoracic spine noted and no guarding of the 
muscles noted.  There was no tenderness over the sacroiliac 
joints or hips.  Range of motion in the lumbosacral spine for 
flexion was 60 degrees, and he did not have any complaints of 
additional pain up to 60 degrees.  However, at 60 degrees he 
stated that the pain was at a level 6 or 7 and that he could 
not bend anymore.  Repetitive range of motion did not change 
the range of motion and did not result in any complaints of 
pain.  The veteran stated that repetitive movements actually 
eased the tension in the muscles.  Lumbar extension was to 20 
degrees, but after repetitive motions extension increased to 
25 degrees.  Lateral flexion to the left was 30 degrees and 
to the right was 10 degrees.  Upon repetitive movements, 
lateral flexion on the right improved to 20 degrees.  The 
veteran did not have any complaints of pain on repetitive 
movements.  Rotation was 30 degrees to each side, and 
repetitive movements made his back feel a little better.

Neurologically, deep tendon reflexes were 2+ and symmetrical 
in all extremities.  There was no atrophy of the muscles 
noted.  Manual muscle strength was normal.  Sensory function 
to pin prick was normal in all extremities and symmetrical.  
Axial compression test was negative.  Straight leg raising 
tests were negative.  However, while lying down on the 
examination table and coming to the sitting position he 
appeared to be in mild discomfort with some tightness in the 
lumbar and thoracic spine muscles.  No abnormal curvature of 
the lumbar or thoracic spine was noted.

Range of motion of the thoracic spine was rather difficult to 
obtain.  The veteran was able to flex only 10 degrees.  
Lateral flexion was 15 degrees bilaterally and rotation was 
20 degrees bilaterally.  Repetitive movements did not change 
the ranges of motion.  The veteran did not have any 
complaints of pain or discomfort in the thoracic spine area.

The veteran was independent in activities of daily living.  
He transferred and ambulated without any assistive devices.  
At the end of the examination while walking back to the 
waiting room the veteran appeared to be in mild discomfort 
with gait of a rather antalgic pattern on the left side for a 
few seconds, up to 10 or 15 feet, then his gait was normal.  

The VA examiner stated that the veteran might have some 
increased pain and further limitation in range of motion due 
to increased  pain on flare ups or on increased use of the 
back.  The examiner stated that he did not see any evidence 
of weakness or loss of endurance.  He noted that during acute 
exacerbations the veteran could have some limitations in 
endurance as well, but the extent could not be determined 
with any medical certainty.  The examiner noted that 
functional limitations and flare ups could have some 
limitation on the veteran's endurance, but he did not see any 
major effect on the veteran's day-to-day activity level.  X-
rays of the lumbosacral spine and thoracic spine indicated 
small osteophytes at mid thoracic levels and a normal 
lumbosacral spine.  Combined range of motion of the 
lumbosacral spine was 180 degrees.  

The examiner stated that he did not see any evidence of 
muscle spasms or guarding to cause an abnormal gait pattern.  
There was no evidence of abnormal spinal contour.  While 
there were some limitations in range of motion, forward 
flexion, and lateral flexion to the right, those could be 
variable depending on the level and severity of pain.  There 
was no ankylosis of the spine.  The impression was chronic 
low back pain due to strain.

Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (in effect prior to September 
26, 2003).

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide the following rating criteria: a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Limitation of motion in the lumbar spine is assigned a 40 
percent rating when severe, a 20 percent rating when 
moderate, and a 10 percent rating when slight.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (in effect prior to September 26, 
2003).

Analysis

The Board concludes that the veteran meets the criteria for a 
20 percent rating for lumbosacral strain under the current 
version of Diagnostic Code 5237.  A 20 percent evaluation is 
appropriate under this diagnostic code where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees.  The April 2004 VA examiner 
noted that the veteran only had lumbosacral flexion to 60 
degrees.  Since the veteran's lumbar spine flexion is not 
greater than 60 degrees, he meets the requirements of the 20 
percent rating under this diagnostic code.  Furthermore, the 
April 2004 examiner stated that the veteran could have 
increased pain and further limitation of motion on flare ups 
or on increased use of the back.  The Board notes that the VA 
outpatient records reflect complaints of back pain and flare 
ups.  Accordingly, the Board finds that the veteran has met 
the criteria for a 20 percent rating for his low back strain.  
See Deluca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran has not been shown to have forward flexion of the 
thoracolumbar spine to be limited to 30 degrees or less.  The 
veteran does not have ankylosis of the entire lumbar spine, 
positive Goldthwait's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing of or irregularity 
of joint space or abnormal mobility on forced motion.  Nor 
has he been shown to have severe limitation of motion of the 
lumbar spine.  Accordingly, the veteran does not meet the 
criteria for a rating in excess of 20 percent under the 
current or former criteria for the rating of lumbosacral 
strain.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2003) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran has never been hospitalized for low back strain.  
While the veteran has stated that he has missed work on 
occasion due to his back pain, he has not indicated that he 
has missed a large amount of time due to his low back strain.  
Since frequent hospitalization, marked interference with 
employment, and other such factors so as to render 
impractical the application of schedular standards have not 
been shown, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 20 percent rating for low back strain is 
granted, subject to the law and regulation governing the 
award of monetary benefits.



	                        
____________________________________________
KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


